Opinion filed April 11, 2013




                                           In The


         Eleventh Court of Appeals
                                        __________

                        Nos. 11-13-00101-CR & 11-13-00102-CR
                                      __________

                               JOE DAVID NEFF, Appellant

                                               V.

                           THE STATE OF TEXAS, Appellee


                           On Appeal from the 161st District Court
                                     Ector County, Texas
                         Trial Court Cause Nos. B-40,106 & B-40,249


                               MEMORANDUM             OPINION
       Appellant, Joe David Neff, is pro se on appeal. He has filed in this court motions to
dismiss his appeals.
       The motions are granted, and the appeals are dismissed.


                                                          PER CURIAM

April 11, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.